DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 4, 6-8, 11-12, and 16-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Aug. 2021 has been entered.
 
Status of Claims
	Claims 1, 4, 6-7, 11-12, and 16-17 are amended.  Claims 2-3, 5, 9-10, and 13-15 are canceled.

Response to Amendment
	The amendments filed on 16 Aug. 2021 have been entered.
	The Dr. Kjaer rule 132 declaration filed on 29 Jul. 2021 was entered and addressed in the Advisory Action filed on 3 Aug. 2021.


Response to Arguments

	The rejection of claims 11-12 and 16-17 under 35 USC 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 2004), in view of Baur et al. (Pharmaceuticals; published 20 Apr. 2014), and Knudsen et al. (J. Nucl. Med.; published 1 May 2016), in further view of Berkner et al. (WO 92/15686; published 17 Sep. 1992) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 2004), in view of Baur et al. (Pharmaceuticals; published 29 Apr. 2014), and Knudsen et al. (J. Nucl. Med.; published 1 May 2016) for the reasons cited in the Office action filed on 13 Apr. 2020.

	Hesse et al. teach as discussed in the Office action filed on 17 Feb. 2021.  Hesse et al. teach compounds, which bind to tissue factor and the use thereof for diagnostic and/or therapeutic purposes (see abstract).  Hesse et al. teach that TF is also expressed in various conditions where it is believed to be involved in progression of disease states within cancer (see pg. 1).  Hesse et al. teach breast cancer (see pg. 11).  Hesse et al. teach that the present invention relates to radiolabeled TF agonists and/or TF antagonists conjugated to a compound containing a radionuclide.  It is understood that the conjugate binds to and kills or arrest the growth of the TF presenting cells (see pg. 8).  Hesse et al. teach that the conjugate has very high affinity for TF due to the increased affinity of the chemically inactivated FVIIa moiety as compared to the binding of native FVIIa.  The high affinity will provide a more efficacious and safe treatment of a patient in need thereof.  The present invention relates to chemically 177Lu (see pgs 17-18).  Hesse et al. teach labeling of rFVIIa with 64Cu, 90Y or 111In.  The protein can be derivatized with DTPA, TETA, DOTA or another suitable coordination group (see pg. 66). 
	Hesse et al. do not disclose a therapeutic agent comprising a 177Lu labelled tissue factor binding peptide conjugate, wherein the peptide is an active site inhibited factor VIIa (FVIIai) and is coupled to 177Lu by a chelating agent comprising DTPA.  Hesse et al. do not teach a method of treating a cancer disease associated with high TF expression, the method comprising administering to a patient a 177-Lu labelled tissue factor binding peptide conjugate, wherein the peptide is an active site inhibited factor VIIa (FVIIai) and coupled to 177Lu by a chelating agent comprising DTPA.
	Knudsen et al. teach as discussed in the Office action filed on 17 Feb. 2021.  Knudsen et al. teach that TF has been shown to be overexpressed on the surface of several tumor types and its expression has been linked to tumor growth, angiogenesis and metastasis. These properties make TF a target for novel anti-cancer treatment agents.  As a non-invasive method for identifying TF expressing tumors, the PET tracers 18F-FVIIai and 64CU-NOTA-FVIIai have been shown to be valuable tools (see objectives).  
	Baur et al. teach as discussed in the Office action filed on 17 Feb. 2021.  Baur et al. disclose [177Lu]Lu-CHX-A’’-DTPA-DUPA-Pep (see pg. 521).  Baur et al. teach that in radiometal therapy approaches, the application of Y-90 and Lu-177 is favored.  The use of Y-90 is more appropriate in the treatment of large tumor lesions, while Lu-177 is more suitable for the treatment of smaller tumor lesions and metastases, accompanied by minimization of kidney dose in comparison to the application of Y-90 peptides.  Moreover due to contemporary beta- and gamma-emission, Lu-177 is a useful diagnostic tool for scintigraphy of tumoral uptake (see pg. 518).  
177Lu-DTPA or FVIIai for use as a medicament in the treatment of cancer as taught by Baur et al. and Knudsen et al. because it would advantageously enable treatment and imaging of cancers in which TF has been shown to be overexpressed.  The limitations “for use as a medicament” and “for use in the treatment of cancer” merely recite an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the 177Lu-DTPA-FVIIai made obvious by Hesse et al., Baur et al., and Knudsen et al. contains all of the structural elements capable of performing the recited intended uses.

Claims 1, 4, 6-8, 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 2004), in view of Baur et al. (Pharmaceuticals; published 29 Apr. 2014), and  Knudsen et al. (J. Nucl. Med.; published 1 May 2016), in further view of Berkner et al. (WO 92/15686; published 17 Sep. 1992) for the reasons cited in the Office action filed on 13 Apr. 2020.

	Hesse et al. teach as discussed above.
	Hess et al. do not further teach a therapeutic agent or a method wherein the FVIIai comprises an amino acid sequence as set forth in SEQ ID No. 1 with amino acid units Ser344, Asp242, and His193 modified.
	Baur et al. teach as discussed above.
	Knudsen et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition and method of Hesse et al. by further modifying the active site inhibited factor VIIa by substituting or deleting Ser344, Asp242, and/or His193 as taught by Berkner et al. because it would advantageously enable a longer plasma half-life and/or reduced ability to catalyze activation of other factors in the clotting cascade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618